IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                       :     NO. 700
                                             :
         ORDER RESCINDING AND                :     SUPREME COURT RULES
         REPLACING RULE 121 AND              :
         RULE 1121 OF THE                    :     DOCKET
         PENNSYLVANIA                        :
         RULES OF JUVENILE COURT             :
         PROCEDURE                           :


                                          ORDER


PER CURIAM

       AND NOW, this 28th day of June, 2016, upon the recommendation of the
Juvenile Court Procedural Rules Committee, the proposal having been published for
public comment at 45 Pa.B. 5384 (August 29, 2015):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that:

         1) Rule 121 and Rule 1121 of the Pennsylvania Rules of Juvenile Court
            Procedure are rescinded and replaced in the attached form.

         2) Local rules of juvenile court procedure effective prior to August 1, 2016 shall
            be compiled and published on the local court website in accordance with
            Pa.R.J.A. No. 103(d)(7), see No. 464 Judicial Administration Docket (June 28,
            2016); No. 465 Judicial Administration Docket (June 28, 2016), no later than
            September 1, 2016 to remain effective.

         3) Local rules of juvenile court procedure approved by the Juvenile Court
            Procedural Rules Committee as of August 1, 2016 that have not yet been
            published pursuant to Pa.R.J.C.P. 121 or Pa.R.J.C.P. 1121 shall be subject to
            the requirements of Pa.R.J.A. No. 103(d)(5)-(7), see No. 465 Judicial
            Administration Docket (June 28, 2016).

         4) Local rules of juvenile court procedure approved by the Juvenile Court
            Procedural Rules Committee that have been published in the Pennsylvania
            Bulletin as August 1, 2016 but are not yet effective pursuant to Pa.R.J.C.P.
            121 or Pa.R.J.C.P. 1121 shall become effective in accordance with Pa.R.J.A.
            No. 103(d)(5)(iii) and shall be subject to the requirements of Pa.R.J.A. No.
            103(d)(6)-(7), see No. 465 Judicial Administration Docket (June 28, 2016).


       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective on August 1, 2016.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.




                                                    2